Citation Nr: 0719395	
Decision Date: 06/27/07    Archive Date: 07/05/07

DOCKET NO.  02-05 783	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to service connection for a low back 
disability.

2.  Entitlement to an earlier effective date than May 7, 
2002, for a total disability rating based on individual 
unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Veteran and his wife



ATTORNEY FOR THE BOARD

J. Connolly Jevtich, Counsel


INTRODUCTION

The veteran had active military service from June 1958 to May 
1962 and from May 1963 to October 1969.

This appeal arises before the Board of Veterans' Appeals 
(Board) from a February 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma, which denied service connection for a low 
back injury and a July 2002 rating decision which granted a 
TDIU, effective May 7, 2002.  In June 2003, the veteran 
testified at a Travel Board hearing.  In December 2004, the 
Board remanded this case.  

In January 2007, the veteran was sent a letter inquiring 
whether he wanted another hearing before a Veterans Law Judge 
since the Veterans Law Judge who held the Travel Board 
hearing has left employment at the Board.  He did not 
respond.  Therefore, per the notification letter, the Board 
will proceed without any further hearing.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

There are conflicting medical opinions of record regarding 
the etiology of claimed low back disorder.  In July and 
December 2002, A.E.M., M.D., indicated that he had reviewed 
the claims file and opined that the veteran's lumbar back 
pain was as likely as not related to service and/or as likely 
as not related to his service-connected thoracic compression 
fractures.  

In April 2003, a VA examination was conducted.  The claims 
file was reviewed.  The examiner opined that there was not 
enough evidence to link current low back problems to the 
service-connected dorsal spine disability; it was not likely 
that the veteran's low back condition was due to military 
service.  

In order to resolve the inconsistencies, the Board obtained 
an expert medical opinion.  The physician opined that based 
on the record, the current low back disorder is not likely a 
result of the service related injury.  He opined that the 
current low back disorder was not proximately due to or the 
result of the service-connected dorsal spine disability.  

The Board notes that none of the medical opinions addressed 
aggravation.  Secondary service connection may be granted for 
a disability that is proximately due to, or the result of, a 
service-connected disease or injury.   38 C.F.R. § 3.310(a) 
(2006).  With regard to the matter of establishing service 
connection for a disability on a secondary basis, the United 
States Court of Appeals for Veterans Claims (Court) has held 
that there must be evidence sufficient to show that a current 
disability exists and that the current disability was either 
caused by or aggravated by a service-connected disability.  
Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  
Additionally, when aggravation of a nonservice-connected 
disability is proximately due to or the result of a service 
connected condition, such disability shall be compensated for 
the degree of disability (but only that degree) over and 
above the degree of disability existing prior to the 
aggravation.  Id.; see also 71 Fed. Reg. 52744-52747 (Sept. 
7, 2006).

Thus, the Board finds that a VA medical opinion should be 
obtained on this point, i.e., whether any current low back 
disability is permanently aggravated by the veteran's 
service-connected thoracic compression fractures at T4, T5, 
T6, as there is no competent medical opinion as to that 
issue.  

The Board notes that the issue of entitlement to TDIU must be 
deferred pending the resolution of the service connection 
issue as it may impact the TDIU issue.  

Accordingly, this matter is REMANDED for the following 
actions:

1.  Obtain a VA medical opinion either 
from the prior VA examiner, if available, 
or if not, from another suitably 
qualified VA examiner.  The claims file 
must be made available to the examiner 
and the examiner should indicate in 
his/her report whether or not the claims 
file was reviewed.  Based on a review of 
the claims file, the examiner should 
state the medical probabilities (less 
likely than not; at least as likely as 
not; or more likely than not) that any 
current low back disability is 
permanently aggravated by the veteran's 
service-connected thoracic compression 
fractures at T4, T5, T6.  If aggravation 
is determined to be demonstrated, the 
examiner should identify the specific low 
back disability that is found in the 
record to have been aggravated by the 
veteran's service-connected thoracic 
spine disability.  The examiner should 
note that aggravation is defined for 
legal purposes as a worsening of the 
underlying condition versus a temporary 
flare-up of symptoms.  The examiner 
should provide a complete rationale for 
all opinions expressed and conclusions 
reached.  

2.  The AMC should then readjudicate the 
claims on appeal in light of all of the 
evidence of record.  If any issue remains 
denied, the veteran should be provided with a 
supplemental statement of the case as to any 
issue remaining on appeal, and afforded a 
reasonable period of time within which to 
respond thereto.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The appellant has the right 
to submit additional evidence and argument on the matter or 
matters the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	S. L. Kennedy
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002 & Supp. 2005), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2006).



